Case 1:18-cv-23125-RNS Document 350 Entered on FLSD Docket 05/15/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 1:18-CV-23125-RNS

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY and STATE FARM
   FIRE and CASUALTY COMPANY,

   Plaintiffs,

                  v.

   HEALTH AND WELLNESS SERVICES, INC.,
   BEATRIZ MUSE, LAZARO MUSE, HUGO
   GOLDSTRAJ, MANUEL FRANCO, MEDICAL
   WELLNESS SERVICES, INC., NOEL SANTOS,
   ANGEL CARRASCO, PAIN RELIEF CLINIC OF
   HOMESTEAD, CORP., JESUS LORITES, AND
   JOSE GOMEZ-CORTES,

   Defendants.
                                                         /

       PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO AMEND THE AMENDED
           COMPLAINT TO DROP COUNTS FOR COMMON LAW FRAUD AND
               INCORPORATED MEMORANDUM OF LAW IN SUPPORT

          Plaintiffs, State Farm Mutual Automobile Insurance Company and State Farm Fire and

  Casualty Company (collectively the “State Farm Plaintiffs”), pursuant to Rules 15 and 16 of the

  Federal Rules of Civil Procedure, hereby file this Motion for Leave to File a Second Amended

  Complaint in order to drop Counts I-III for Common Law Fraud from the State Farm Plaintiffs’

  operative complaint (“the Motion”), and in support thereof state as follows:

  I.      INTRODUCTION AND BACKGROUND

          On March 5, 2020, this Court entered an order granting, in large part, the State Farm

  Plaintiffs’ Motion for Partial Summary Judgment on their claims for unjust enrichment, violations

  of the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), and declaratory relief and

  awarded the State Farm Plaintiffs approximately $2,900,000.00 in damages. See [ECF No. 321],
Case 1:18-cv-23125-RNS Document 350 Entered on FLSD Docket 05/15/2020 Page 2 of 9



  Or. on Mots. for Summ. J. (the “Summary Judgment Order”). As a result of the Summary

  Judgment Order, the only counts which remain pending are Counts I-III of the State Farm

  Plaintiffs’ Amended Complaint, which allege common law fraud against all remaining defendants1

  and which were not addressed in State Farm Plaintiffs’ Motion for Partial Summary Judgment.

  [ECF No. 6] at ¶¶214-240; [ECF No. 184], Pls.’ Mot. for Partial Summ. J. Critically, the Summary

  Judgment Order awarded the State Farm Plaintiffs’ damages in the full amount sought collectively

  by the State Farm Plaintiffs’ claims. In other words, the State Farm Plaintiffs cannot obtain any

  further award of monetary damages or declaratory relief if they were to continue to pursue the

  pending fraud claims.

         Now, the State Farm Plaintiffs seek leave to file a Third Amended Complaint to drop the

  remaining fraud claims. Under the circumstances, allowing the State Farm Plaintiffs to amend

  their Amended Complaint to drop the counts alleging common law fraud will support judicial

  economy and the interests of justice. At this stage in the litigation, such grounds constitute good

  cause to support amendment. For the aforementioned reasons, and discussed in greater detail

  below, the State Farm Plaintiffs request this Court enter an order permitting the State Farm

  Plaintiffs leave to file the proposed Third Amended Complaint, attached hereto as Exhibit A, and

  drop their pending common law fraud counts, see [ECF No. 6], Am. Compl. (Counts I-III), without

  prejudice.




  1
    In the Amended Complaint [ECF No. 6], the State Farm Plaintiffs allege common law fraud
  against all defendants, in the first three (3) counts: Count I (Common Law Fraud against Health &
  Wellness, Beatriz Muse, Lazaro Muse, Hugo Goldstraj, M.D., and Manuel Franco, M.D.); Count
  II (Common Law Fraud against Medical Wellness, Beatriz Muse, Lazaro Muse, Noel Santos,
  Angel Carrasco, M.D. and Jorge Coll, M.D.); and Count III (Common Law Fraud against Pain
  Relief, Beatriz Muse, Lazaro Muse, Jesus Lorites, M.D., and Jose Gomez-Cortes, M.D.).


                                                  2
Case 1:18-cv-23125-RNS Document 350 Entered on FLSD Docket 05/15/2020 Page 3 of 9



  II.     ARGUMENT

          Generally speaking, the “policy of the federal rules is to permit liberal amendment to

  facilitate determination of claims on the merits.” Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594,

  598 (11th Cir. 1981). “The Supreme Court has emphasized that leave to amend must be granted

  absent a specific, significant reason for denial. . . .” Pioneer Metals, Inc. v. Univar USA, Inc., 168

  F. App'x 335, 336-37 (11th Cir. 2006) (finding abuse of discretion in denying motion for leave to

  amend). If a party seeks leave to amend a pleading after the scheduling order's deadline, then Rule

  16(b) is implicated, and the party must show that good cause exists for the amendment. See Ziegler

  v. M/V Intermission, No. 17-cv-60693, 2017 WL 4119410, at *3 (S.D. Fla. Sept. 18, 2017). Courts

  engage in a two-step process, first assessing good cause and then applying the Rule 15 standard.

  See, e.g., Id.

          Typically, amendment is used by parties to include additional claims, parties, and/or

  allegations. However, in scenarios in which a party seeks to drop a count from their complaint,

  amending the operative complaint is also the appropriate procedural avenue. See Perry v. Health

  Mgmt. Assocs. Inc., No. 2:13-CV-36, 2018 WL 9814591, at *1 (M.D. Fla. July 19, 2018) (finding

  the “Eleventh Circuit clearly articulated that one method by which plaintiff could remove Count

  III – the sole remaining claim – would be by amending her pleading pursuant to Federal Rule of

  Civil Procedure 15.”); see also Ex. B, State Farm Mutual Automobile Insurance Company v.

  Family Practice and Rehab, Inc. and Gilson Mortimer, Case No: 6:18-cv-223-Orl-28LRH, ECF

  No. 67, Or. on Pls.’ Mot. for Leave to Amend Compl., (M.D. Fla. 2020) (determining that a proper

  avenue for State Farm to drop the fraud claim is by amending the complaint). Further, the Eleventh

  Circuit specifically held Rule 15 was designed for situations in which a plaintiff wishes to drop a




                                                    3
Case 1:18-cv-23125-RNS Document 350 Entered on FLSD Docket 05/15/2020 Page 4 of 9



  sole remaining count after disposition of all other claims. Perry v. Schumacher Group of

  Louisiana, 891 F.3d 954, 958 (11th Cir. 2018).

         Moreover, “unless the plaintiff’s motion or the district court’s order stipulates otherwise, a

  claim dropped through a Rule 15 amendment ... is dismissed without prejudice.” See Griffith v.

  Landry’s, Inc. and CHLN, Inc., No: 8:14-cv-3213, 2016 WL 11578758, at *2 (M.D. Fla. April 29,

  2016) (emphasis added) (denying defendants’ request for the Court to issue an order deeming the

  claim to be dismissed with prejudice after it was dropped pursuant to Rule 15).

         A.      The State Farm Plaintiffs Have Demonstrated Good Cause Sufficient to
                 Satisfy Rule 16.

         If the deadline to amend pleadings under the scheduling order cannot “be met despite the

  diligence of the party seeking extension,” then the good-cause standard is satisfied. See Sosa v.

  Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998). In determining whether the good cause

  standard is satisfied, courts often consider the following factors derived from Sosa: “(1) [whether]

  the plaintiff failed to ascertain facts prior to filing the complaint and to acquire information during

  the discovery period; (2) [whether] the information supporting the proposed amendment was

  available to the plaintiff; and (3) even after acquiring information, [whether] the plaintiff delayed

  in asking for amendment.” Auto-Owners Ins. Co. v. Ace Elec. Serv., Inc., 648 F. Supp. 2d 1371,

  1375 (M.D. Fla. 2009). Good cause also extends to other factors such as judicial efficiency.

  Hernandez v. Town & Country Credit Corp., No. CV H-15-1718, 2017 WL 11285593, at *2 (S.D.

  Tex. Jan. 12, 2017). (Finding plaintiffs showed good cause to amend complaint to drop federal

  count as it promotes judicial economy and efficiency);

         The Middle District of Florida addressed the issue of a plaintiff seeking leave to amend to

  drop a remaining count after disposition of the others. Perry v. Health Mgmt. Assocs. Inc., No.

  2:13-CV-36, 2018 WL 9814591, at *1 (M.D. Fla. July 19, 2018). In Perry, plaintiff sought leave



                                                    4
Case 1:18-cv-23125-RNS Document 350 Entered on FLSD Docket 05/15/2020 Page 5 of 9



  to file her fifth amended complaint and despite being well past the amendment deadline set forth

  in the scheduling order, the Court still found that good cause exists for allowing amendment, to

  drop the sole remaining claim. Id.

         The State Farm Plaintiffs have exercised diligence throughout this litigation, and the filing

  of this Motion is no different. Defendants cannot show undue delay, prejudice, or that the State

  Farm Plaintiffs have a bad faith or dilatory motive in seeking leave to drop the counts for common

  law fraud. In its March 5, 2020 Order, granting summary judgment to the State Farm Plaintiffs on

  their FDUTPA and unjust enrichment claims, the Court awarded the State Farm Plaintiffs

  approximately $2,900,000.00 in damages. In ruling, the Court awarded the State Farm Plaintiffs

  all damages they sought, rendering the remaining common law fraud claims redundant.

  Therefore, the need for the State Farm Plaintiffs to drop the counts for common law fraud did not

  arise until the Court granted its motion for summary judgment on March 5, 2020, and could not

  have been raised earlier. By that time, the deadline of December 28, 2018, to file amended

  pleadings had long since past. See [ECF No. 48]. Therefore, it was impossible for the State Farm

  Plaintiffs to have complied with the Court’s Scheduling Order. Furthermore, the State Farm

  Plaintiffs diligently sought leave to amend to drop the remaining fraud counts and came to an

  agreement with the Defendants that the State Farm Plaintiffs will seek to drop their fraud claims,

  without prejudice, in order to seek entry of a final judgment. See April 7, 2020 Joint Status Report

  [ECF No. 338] at 2.

         In addition to the State Farm Plaintiffs’ diligence satisfying good cause, judicial efficiency

  also supports a finding of good cause. Courts have held granting leave to amend pleadings

  “promote[s] the expedient resolution of the overall case” and constitutes good cause. Anderson v.

  Brown Industries, Inc., No. 4:11-cv-0225, 2013 WL 12317876, at *5 (N.D. Ga. Feb. 19, 2013)




                                                   5
Case 1:18-cv-23125-RNS Document 350 Entered on FLSD Docket 05/15/2020 Page 6 of 9



  (granting plaintiff’s motion to amend the complaint, because doing so will help overall judicial

  efficiency). In accordance with this principle, the State Farm Plaintiffs’ Motion supports the

  interests of judicial economy. The only function the Third Amended Complaint will serve is to

  drop the common law fraud counts. It will not alter or change the other counts, nor will it affect

  any of the rulings which have been previously entered and no further discovery will be required.

  After the Court’s March 5, 2020 ruling, nothing can be gained by continuing to litigate the common

  law fraud counts.

         Accordingly, the State Farm Plaintiffs have shown good cause exists for this Court to grant

  leave for the State Farm Plaintiffs to file their Third Amended Complaint and permitting the State

  Farm Plaintiffs to do so promotes expediency and efficiency. Therefore, the Court can, and should,

  enter Final Judgment as to all remaining counts and parties.

         B.      The State Farm Plaintiffs Satisfy the Rule 15 Standard for Further Amending
                 its Amended Complaint.

         Rule 15 and interpreting case law directs “that leave to amend ‘shall be freely given when

  justice so requires.’” Martorella v. Deutsche Bank Nat'l Trust Co., No. 12-cv-80372, 2014 WL

  12779556, at *1 (S.D. Fla. Sept. 17, 2014). A “substantial reason” must exist for a court to deny

  leave, and grounds are generally limited to undue delay, bad faith or dilatory motive on the part of

  the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

  prejudice to the opponent, and futility; none of which apply here. Shipner v. E. Air Lines, Inc.,

  868 F.2d 401, 407 (11th Cir. 1989) (“[U]nless a substantial reason exists to deny leave to amend,

  the discretion of the [d]istrict [c]ourt is not broad enough to permit denial.”)..

         In analyzing the Rule 15 requirements to allow the State Farm Plaintiffs to drop the

  common law fraud counts, courts have held plaintiffs should not have to pursue a claim they do

  not want to pursue. Hernandez v. Town & Country Credit Corp., No. CV H-15-1718, 2017 WL



                                                     6
Case 1:18-cv-23125-RNS Document 350 Entered on FLSD Docket 05/15/2020 Page 7 of 9



  11285593, at *2 (S.D. Tex. Jan. 12, 2017) (finding that justice, efficiency and economy support

  the requested amendment and the amendment would “serve all the parties’ interests” and that

  plaintiffs “should not, on the one hand, have to pursue a claim that they do not want to pursue,

  and, on the other hand, have to defend Defendants’ efforts to dismiss that claim.”).

         No reason exists to deny the amendment the State Farm Plaintiffs seek here. As set forth

  above, the Court’s March 5, 2020 Summary Judgment Order, the catalyst for this request, was

  entered long after the amendment deadline past. As such, the State Farm Plaintiffs were not able

  to seek the amendment prior to the deadline. However, the State Farm Plaintiffs did move

  diligently and promptly after receiving that Summary Judgment Order. Moreover, the importance

  of the amendment is great. By allowing the State Farm Plaintiffs to drop the counts for common

  law fraud, it will, for all intents and purposes, mark the end of the litigation and thus will promote

  the interests of judicial economy. Further, by dropping the remaining fraud counts, the parties will

  avoid further, substantial legal fees. Finally, Defendants can show no prejudice and do not attempt

  to show prejudice as they do not object to the relief sought herein, nor is there a need for a

  continuance to cure any prejudice. There will be no need to conduct any further discovery, and

  granting the amendment will not alter any prior orders entered by this Court.

         Balancing the factors consistent with Rule 15(a)’s mandate and case law strongly favoring

  amendment of pleadings, the State Farm Plaintiffs have demonstrated the Court should grant them

  leave to amend the amended complaint.

   IV.   CONCLUSION

         The State Farm Plaintiffs respectfully request the Court enter an Order granting the State

  Farm Plaintiffs’ Motion for Leave to file a Third Amended Complaint dropping their claims for

  Common Law Fraud.




                                                    7
Case 1:18-cv-23125-RNS Document 350 Entered on FLSD Docket 05/15/2020 Page 8 of 9



                                   RULE 7.1 CERTIFICATION

         The undersigned hereby certifies that counsel for the State Farm Plaintiffs communicated

  with counsel for the defendants via email on April 4, 2020, in a good faith effort pursuant to Local

  Rule 7.1 and all defendants do not object to the relief requested herein.

  Dated: May 15, 2020                   Respectfully submitted,

                                                /s/ David Spector
                                                David I. Spector (Florida Bar No. 086540)
                                                E-mail: david.spector@hklaw.com
                                                Caitlin Saladrigas (Florida Bar No. 095728)
                                                E-mail: caitlin.saladrigas@hklaw.com
                                                HOLLAND & KNIGHT LLP
                                                222 Lakeview Avenue, Suite 1000
                                                West Palm Beach, FL 33401
                                                Telephone: (561) 833-2000
                                                Facsimile: (561) 650-8399
                                                Attorneys for State Farm Plaintiffs



                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 15, 2020, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record identified in the list below via transmission of Notices of

  Electronic Filing generated by CM/ECF and served on all other parties via U.S. Mail.


                                                        /s/ David Spector
                                                          DAVID SPECTOR (FBN: 086540)




                                                   8
Case 1:18-cv-23125-RNS Document 350 Entered on FLSD Docket 05/15/2020 Page 9 of 9




                                           SERVICE LIST

   Christian Carrazana, Esq.                      Louis V. Martinez, Esq.
   CHRISTIAN CARRAZANA, P.A.                      DIAZ, REUS & TARG LLP
   P.O. Box 900520                                3400 Miami Tower
   Homestead, FL 33030                            100 SE 2nd Street
   Telephone: (786) 226-8205                      Miami, FL 33131
   Email: christian@carrazana-legal.com           Telephone: (305) 375-9220
   Attorney for Defendant Pain Relief Clinic of   Facsimile: (305) 375-8050
   Homestead, Corp.                               Email: lvmartinez@aol.com
   Served via email                               Attorneys for Defendant Health & Wellness
                                                  Services Inc.
                                                  Served via email
   Karen B. Parker, Esq.
   KAREN B. PARKER, P.A
   One Datran Center, Suite 514                   Jose Gomez-Cortes, MD
   9100 So. Dadeland Boulevard                    1840 West 49th Street, Suite 305
   Miami, Florida 33156                           Hialeah, FL 33012
   Telephone: (305) 343-8339
   Email: kparker@kbparkerlaw.com                     - AND -
          kbparkerlaw@gmail.com                   3400 SW 130th Avenue
          parkerlawasst@gmail.com                 Miami, FL 33175
   Attorneys for Defendant Jesus Lorites          In Pro Se
   Served via email                               Served via U.S. Mail


   Richard J. Diaz, Esq.                          Hugo Goldstraj
   Attorney at Law                                3029 NE 188th Street, Apt. 305
   3127 Ponce De Leon Boulevard                   Aventura, FL 33180
   Coral Gables, FL 33134                         In Pro Se
   Telephone: (305) 444-7181                      Served via U.S. Mail
   Facsimile: (305) 444-8178
   Email: rick@rjdpa.com
   Attorneys for Defendants Medical Wellness
   Services, Inc., Beatriz Muse, Lazaro Muse,
   and Noel Santos
   Served via email




                                                  9
